The opinion of the court was delivered,
by Thompson, C. J.
We think it very clearly within the discretion of the Orphans’ Court, when it has decreed a private sale of real property under the Act of 18th April 1853, even after investigation by an auditor as to the terms proposed, and even where the assent of heirs and guardians has been obtained for the proposed sale, to open the decree, and receive a more favorable proposition for the estate, before proceedings under the order have been consummated. This is what was done in this case. Nothing had been done to consummate the first order, when a better offer for the property was made by another party, and the testamentary trustee, heirs and guardians, prayed the court to vacate the first order and allow a sale in accordance with the last proposition. In answer to the application made by the appellant, no sufficient reasons were shown to withhold the exercise of this discretionary power in the matter, and a new order was accordingly made, authorizing the acceptance of the increased bid on the terms of reimbursing the appellant for expenses incurred under the expectation of becoming the purchaser. This was proper. The first decree was in its nature interlocutory, for the Act of 1853 requires the sale to be reported to the court, approved, and the deed acknowledged before it. The proceedings were therefore in fieri until all this was done. The court ought not, we agree, to set aside an order of sale without good and sufficient reasons affecting the estate; and then only on reimbursing expenses to the first provisional or proposed purchaser. It is complained by the appellant that this has not been done in this case; but we have no testimony on the subject to sustain the complaint. The answer of the appellant to the petition to vacate the first order is not sufficient to establish the complaint, and that is all we have. The power of the Orphans’ Court over sales is well defined in Hamilton’s Estate, 1 P. F. Smith 58. At present we need not cite other authorities.
The proceedings of the Orphans’ Court are affirmed, and the appeal is dismissed at the costs of the appellant.